Citation Nr: 1640864	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  06-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an inguinal hernia.

5.  Entitlement to service connection for morbid obesity.

6.  Entitlement to service connection for hypercalcemia.

7.  Entitlement to service connection for hyperglycemia.

8.  Entitlement to service connection for a skin disorder, to include dermatophytosis of the foot and toenails, also claimed as secondary to a circulatory disorder of the lower extremities.

9.  Entitlement to service connection for a neurological disorder of the upper extremities, to include peripheral neuropathy, also claimed as secondary to a service-connected neck disability.

10.  Entitlement to service connection for a neurological disorder of the lower extremities, to include peripheral neuropathy and radiculopathy, also claimed as secondary to service-connected back disability.

11.  Entitlement to service connection for a bilateral hand disability, claimed as carpal tunnel syndrome (CTS), to include as secondary to a service-connected neck disability.

12.  Entitlement to service connection for epilepsy. 

13.  Entitlement to service connection for hyperglycemia.

14.  Entitlement to service connection for obstructive sleep apnea.

15.  Entitlement to service connection for a circulatory disorder of the lower extremities. 

16.  Entitlement to service connection for a vocal cord disability (nodule on the right anterior vocal cord).

17.  Entitlement to service connection for a left shoulder disability, also claimed as secondary to service-connected neck, back, and right shoulder disabilities.

18.  Entitlement to service connection for a bilateral foot disability (claimed as tarsal tunnel syndrome).

19.  Entitlement to an initial compensable rating prior to September 22, 2008, and a rating higher than 40 percent since September 22, 2008, for a back disability (discogenic disease of the lumbar spine).

20.  Entitlement to an initial rating higher than 10 percent prior to September 21, 2008, a rating higher than 20 percent from September 22, 2008 to February 11, 2015, and a rating higher than 30 percent since February 12, 2015, for a neck disability (cervical muscle spasm).

21.  Entitlement to an initial rating higher than 10 percent prior to May 2, 2012, and a rating higher than 20 percent since May 2, 2012, for a right shoulder disability (right shoulder tendinitis and sub coracoid bursitis).

22.  Entitlement to a rating higher than 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1981 to July 1981, and had active military service from February 2003 to October 2003.  The record reflects he had additional service in the Reserves which would have included additional period(s) of ACDUTRA as well as inactive duty for training (INACDUTRA).

These matters are on appeal from rating decisions issued in July 2005, December 2006, August 2009, April 2012, and April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo and San Juan, Puerto Rico.
In April 2012, the Board, in pertinent part, denied entitlement to service connection for an eye disorder; reopened and remanded a claim of entitlement to service connection for a left ankle disability; remanded the claims for entitlement to higher ratings for back, neck, and right shoulder disorders; and remanded the claims of entitlement to service connection for hearing loss, a skin disorder, and peripheral neuropathy (to include CTS), for further development.

In April 2014, the Board, in pertinent part, denied entitlement to service connection for bilateral hearing loss and remanded the claims of entitlement to service connection for a skin disorder and peripheral neuropathy (to include CTS of the hands) for further development.  The claims for service connection for an inguinal hernia, morbid obesity, hypercalcemia, epilepsy, dermatophytosis, hyperglycemia, obstructive sleep apnea, a circulatory disorder, and a nodule on the right anterior vocal cord, were remanded for the issuance of a Statement of the Case pursuant to Manlincon West, 12 Vet. App. 238 (1999).

While on remand, the Veteran perfected an appeal of an April 2015 rating decision which denied service connection for left shoulder, bilateral foot, bilateral upper extremity (claimed as radiculopathy and neuropathy), and bilateral hand (claimed as CTS) disabilities; an increased rating for a left ankle disability; and a request to reopen the previously denied claims of entitlement to service connection for a bilateral eye disability and bilateral hearing loss.

With regard to the claims for service connection for radiculopathy and neuropathy, in a February 2016 Supplemental Statement of the Case (SSOC), the RO noted that in April 2014, the Board remanded the claim of entitlement to service connection for peripheral neuropathy for further development and that the Veteran filed separate claims for various neurological disorders of the upper and lower extremities (CTS, radiculopathy, peripheral neuropathy), including those related to his service-connected back and neck disabilities.  

However, the RO explained that these claims were intertwined and incorporated all neurological symptoms (including CTS, neuropathy, and radiculopathy) under one claim.  

Given the foregoing, the Board finds that the issues involving the Veteran's neurological disorders of the upper, hands, and lower extremities, are more accurately characterized as stated on the cover page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial higher rating for back, neck, right shoulder, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed decisions, dated in April 2012 and April 2014, the Board denied a claim for service connection for a bilateral eye disability on the bases that the evidence did not demonstrate that the bilateral eye disability was related to service and a claim for service connection for bilateral hearing loss on the basis that there was no evidence of a hearing loss disability for VA purposes.

2.  The evidence received since the Board's April 2012 decision, which denied a claim of entitlement to service connection for a bilateral eye disability, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the April 2014 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

4.  The evidence is at least in equipoise as to whether the Veteran's diagnosed left ear hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

5.  The preponderance of the evidence weighs against a finding that the Veteran has right ear hearing loss for VA purposes at this time.

6.  The preponderance of the evidence weighs against a finding that the Veteran has left shoulder and vocal disabilities, at this time.

7.  Hyperglycemia and hypercalcemia are not disabilities for which service connection can be granted.

8.  The Veteran's inguinal hernia, morbid obesity, skin disorder (to include dermatophytosis of the foot and toenails), neurological disorders of the upper and lower extremities, bilateral hand disability, epilepsy, obstructive sleep apnea, circulatory disorder of the lower extremities, and bilateral foot disability were not manifest during service or for many years thereafter, and are unrelated to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 2012 and April 2014 Board decisions that denied service connection for a bilateral eye disability and bilateral hearing loss, are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100(a), 20.1103 (2015). 

2.  The evidence received subsequent to the April 2012 Board decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the April 2014 Board denial of service connection for a bilateral hearing loss disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.385 (2015).

5.  Criteria for service connection for hyperglycemia, hypercalcemia, a right ear hearing loss disability, a left shoulder disability, and a vocal cord disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 

6.  An inguinal hernia, morbid obesity, skin disorder (to include dermatophytosis of the foot and toenails), neurological disorders of the upper and lower extremities, bilateral hand disability, epilepsy, obstructive sleep apnea, circulatory disorder of the lower extremities, vocal cord disability, and bilateral foot disability, were not incurred in or aggravated by service, and may not be presumed related to service, nor are they proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

An April 2012 Board decision denied service connection for an eye disorder, to include cataracts, on the bases that the evidence did not demonstrate that the bilateral eye disability was related to service, that there was no indication that there was a superimposed injury or disease in service that resulted in additional disability of his eyes.

An April 2014 Board decision denied service connection for a bilateral hearing loss disability on the bases that the evidence did not demonstrate a VA hearing loss disability for VA purposes.

Although the RO declined to reopen the claim in an April 2015 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  Since the Chairman of the Board did not order reconsideration of the Board's April 2012 and April 2014 decisions, and the Veteran did not appeal either decision, those decisions became final.  38 C.F.R. § 20.1100 (2015).

The Veteran most recently submitted his application to have the previously denied claim reopened in October 2013.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low.  However, it must be met to reopen the claim. 

With regard to the bilateral eye disorder, the pertinent evidence of record at the time of the April 2012 Board decisions included the Veteran's DD Form 214, service treatment records (STRs), VA and private treatment records, and VA medical examination reports, and statements in support of the claim.

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for his bilateral eye disorder is a nexus between his current disability and service, including a finding that there was a superimposed injury or disease in service that resulted in additional disability of his eyes.

The evidence received since the April 2012 Board decisions consists of additional VA treatment records, VA examination reports, the Veteran's written statements (reiterating prior contentions that his claimed bilateral eye disability is related to his service), and other procedural documents submitted to perfect the appeal.  The evidence significantly fails to provide a medical nexus between his current bilateral eye disorder and service.  The additional evidence merely reiterates assertions previously made by the Veteran (they are not new contentions).  In essence, the Veteran asserts that his disability is related to service.  This contention is not new.  He is, unfortunately, only restating his prior claim.  While the Board fully comprehends the Veteran's position in this case, this restating is not new and material evidence. 

The Veteran's written assertions are duplicative of evidence that was already of record in April 2012.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for the claimed disability in a way that raises a reasonable possibility of substantiating the claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence. 

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a bilateral eye disorder has not been received.  As such, the Board's April 2012 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With regard to the bilateral hearing loss disability, since the April 2014 Board decision, the evidence added to the record includes a VA ear conditions Disability Questionnaire Examination which indicates a diagnosed left ear hearing loss for VA purposes. 

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for bilateral hearing loss disability is reopened.

	II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as organic heart disease and organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).   When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

There is a clear distinction in the law between individuals who serve on active duty and those who only serve on ACDUTRA. An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6 (a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA. Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303 (a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as organic diseases of the nervous system, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309 (2015).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral hearing loss

The Veteran contends that he has a bilateral hearing loss disability that is related to acoustic trauma during his service.  In an April 2012 rating decision, exposure to acoustic trauma was conceded. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App.  223, 225 (1992).

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385  (2015).

With regard to a left ear hearing loss disability, an opinion as to whether the Veteran's left ear hearing loss disability is related to his service has not been obtained.  However, in a May 2012 VA audiology examination the examining audiologist diagnosed tinnitus which was related to military noise exposure.  Remanding the claim for further development would serve to further delay the Veteran's entitlement to benefits.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for left ear hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102 .

The nature and extent of this disability caused by service is not currently before the Board.

Beyond the above, it is important for the Veteran to understand that he is already in receipt of compensation at 100% and that further grants of service connection, including the grant of service connection for left ear hearing loss herein, will not result in increased compensation.

With regard to a right ear hearing loss disability, the Board has reviewed the medical evidence of record, including an August 2015 VA ear conditions DBQ examination, does not reflect a right ear hearing loss disability for VA purposes.   

As there is no evidence that the Veteran currently has a right ear hearing loss disability for VA purposes, entitlement to service connection for right ear hearing loss must be denied.

Left shoulder disability, vocal cord disability,
hyperglycemia, and hypercalcemia

The Veteran contends that he has left shoulder and vocal cord disabilities, hyperglycemia, and hypercalcemia that are related to his service. 
However, the Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of a left shoulder disability, vocal cord disability, hyperglycemia, or hypercalcemia.

Post-service, VA and private medical records do not indicate a diagnosed left shoulder or vocal cord disability.

With regard to the claims for hyperglycemia and hypercalcemia, while the post-service treatment records indicate that the Veteran has been assessed with hyperglycemia and hypercalcemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  Hyperglycemia and hypercalcemia are laboratory findings that manifest themselves only in laboratory test results and are not themselves a disability for which service connection can be granted.

Parenthetically, the Board notes that a February 2016 Statement of the Case (SOC) states that hypercalcemia is not considered a disability, but also states that "compensation is granted."  However, the Board has determined that this is a typographical error, given the context of the rest of the SOC and February 2016 Decision Review Officer Decision code sheet which indicates that the Veteran's hypercalcemia is not service-connected.

With regard to the claim for a vocal cord disability and left shoulder disability, in this case, there is no medical evidence of any nodule on the Veteran's vocal cord or left shoulder disability, either during or since the Veteran's service.

Accordingly, the claims must be denied.


Inguinal hernia, morbid obesity, a skin disorder (to include dermatophytosis of the feet and toenails also claimed as secondary to circulatory problems legs), neurological disorders of the upper and lower extremities (claimed as radiculopathy and peripheral neuropathy), a bilateral hand disability, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities

The Veteran contends that he has an inguinal hernia, morbid obesity, a skin disorder, to include dermatophytosis of the feet and toenails (also claimed as secondary to circulatory problems legs), neurological disorders of the upper and lower extremities (claimed as radiculopathy and peripheral neuropathy), a bilateral hand disability, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities, that are related to his service.  He also contends that his neurological disorders of the upper and lower extremities are related to his service connected neck and back disabilities.  Finally, the evidence suggests that his skin disorder may be related to his circulatory disorder of the lower extremities.

The Veteran's STRs are void of findings, complaints, symptoms, or any diagnoses related to an inguinal hernia, morbid obesity, any neurological disorder of the upper or lower extremities, a bilateral hand or foot disability, epilepsy, obstructive sleep apnea, or any circulatory disorder of the lower extremities.

With regard to the Veteran's skin disorder, STRs include an April 1995 clinical note which indicates paronychia cellulitis of the left foot in one toe.  A June 2002 report which indicates that during active duty for training he had a persistent rash on his back and neck due to an allergic reaction to grass.  A June 2002 statement of medical examination and duty status indicated an allergic skin reaction to grass on his hands and body.  A July 2002 report indicates a diagnosis of an urticarian condition and a maculopapular rash.  A November 2002 report indicates that in June 2002 an allergic reaction manifested by a skin rash had resolved.  He was deemed fit for duty and deployment. 

Post-service, VA treatment records indicate diagnoses of inguinal hernia, morbid obesity, peripheral neuropathy of the upper and lower extremities, CTS, epilepsy, obstructive sleep apnea, tarsal tunnel syndrome, and peripheral vascular disease.

Private treatment records indicate a diagnosis of fungus in the toenails in 1985 and August 2005.  VA treatment records include an August 2007 diagnosis of toenail fungus which was attributed to the use of his boots, dark colored socks, and humidity.

On May 2012 VA skin diseases DBQ examination, the Veteran presented with a history of a skin rash during active service in June 2002 over his arms, stomach and back.  While working at Camp Santiago, he developed an erythematous, itchy rash in his trunk and extremities diagnosed as a urticarial or allergic reaction to grass, pollen, and temperatures.  He underwent treatment for 10 days and by November 2002 it had resolved.  The rest of the STRs were silent for a recurrence of urticarial skin rash.  A September 2003 post-deployment health assessment shows that he denied skin diseases or rashes.  In April 1995, he was diagnosed with an ingrown toenail, left great toe and left foot paronychia cellulitis.  However, it was treated by removal of the toenail and medications, and resolved.  Since 2009, he suffered from very dry skin and scales accompanied by itching in both legs which his primary care physician related it to the poor condition in his legs diagnosed as peripheral vascular disease.  

After a thorough review of the claims file and examination of the Veteran, the examining physician diagnosed stasis dermatitis in the lower extremities since 2009 and onychomycosis in all toenails since 1995.

The examining physician opined that based on medical data available, the skin disorders found on examination are less likely than not incurred in or caused by the claimed in-service event or illness.  The rationale was that the urticarial rash that he suffered during active service in 2002 was an acute event and did not result in a chronic disability.  Therefore, skin disorders found on examination were less likely than not incurred in or caused by the claimed in-service event or illness. 

The examining physician further opined that the skin disorder diagnosed on examination, stasis dermatitis in the legs, was less likely than not incurred in or caused by service because it began in 2009, years after finishing service, and the STRs were silent for this condition.

Regarding folliculitis on the back, the examining physician opined that it is less likely than not incurred in or caused by service because it started in 2005, more than 1 year after service, and the STRs were silent for the condition. 

The examining physician further opined that onychomycosis of the toenails was less likely than not incurred in or caused by service because it began in 1985 and did not correspond to a period of active service.  During active service in 1995, he developed paronychia cellulitis in one toe due to an ingrown toenail, and the medical data does not mention that the nail was infected with fungus.  The STRs were silent for the onychomycosis, so according to the medical data available, the condition was not aggravated during periods of active service subsequent to 1985 when it began.  The onychomycosis was found again in 2005 which was more than one year after finishing active service.  

With regard to neurological disorders of the upper and lower extremities, including peripheral neuropathy and radiculopathy, and CTS of the hands, on May 2012 VA peripheral nerves conditions examination, the Veteran presented with a history of several years with hand numbness.  He had a diagnosis of bilateral CTS and it was noted that he was a diabetic with peripheral neuropathy.  An EMG study indicated findings consistent with moderate left median neuropathy at the wrist (CTS) and mild-moderate on the right side.  Findings were also suggestive of mild (early) mixed motor/sensory polyneuropathy.  

In March 2013, a VA examining physician reviewed the claims file and completed a DBQ using the Acceptable Clinical Evidence (ACE).  The examining physician noted a history of polyneuropathy of the upper and lower extremities since May 2010 and bilateral CTS.  The examining physician opined that the condition is less likely than not proximately due to or the result of his service-connected condition.  The rationale was that the current CTS is a local compression of the nerve at the wrist and is not related to the cervical spine condition (not anatomically or patophysiologically).  The polyneuropathy is less likely to be related to the cervical condition due to it is a diffuse peripheral nerve damage which occurs from distal to proximal and is more likely related to diabetes mellitus diagnosed in 2005.  It is not related anatomically or patophysiologically to the cervical spine condition.

On August 2015 VA peripheral nerves conditions DBQ, bilateral lower extremities diabetic peripheral neuropathy was diagnosed.  The examining physician opined that there was clinical evidence of a bilateral lower extremities peripheral neuropathy condition.  However, he opined that it was not caused by his service-connected back disability.  The rationale was that peripheral neuropathy is a disorder affecting the terminal nerve endings in the distal extremities, caused by either metabolic, nutritional, toxic or hereditary etiologies.  Lumbar spine arthritis, and lumbar herniated nucleous pulposus/radiculopathies/bulging discs are disorders of the back which are not known to be a cause of or a risk factor for the development of peripheral neuropathy.

The examining physician further opined that the Veteran did not have any clinical evidence of bilateral lumbar radiculopathy on examination.

In sum, the Board finds that the claims for service connection for right ear hearing loss, a left shoulder disability, a vocal cord disability, hyperglycemia, and hypercalcemia, an inguinal hernia, morbid obesity, a skin disorder, neurological disorders of the upper and lower extremities, a bilateral hand disability, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities must be denied.

With regard to the Veteran's claimed right ear hearing loss, a left shoulder disability, a vocal cord disability, hyperglycemia, and hypercalcemia, there is no medical evidence of a right ear hearing loss for VA purposes, a left shoulder disability, or vocal cord disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App.  223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has left shoulder pain or symptoms involving his vocal cord, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.   With regard to hyperglycemia and hypercalcemia, as previously stated, these are laboratory findings are not themselves a disability for which service connection can be granted.

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  

With regard to the Veteran's inguinal hernia, morbid obesity, epilepsy, obstructive sleep apnea, a bilateral foot disability, and circulatory disorder of the lower extremities, the STRs are void of any diagnoses of an inguinal hernia, morbid obesity, epilepsy, obstructive sleep apnea, or circulatory disorder of the lower extremities.  Moreover, there is no competent medical evidence to show that any of these currently diagnosed disabilities are related to his service.

With regard to the Veteran's skin disorder, although the STRs include diagnoses of paronychia cellulitis of the left foot in one toe in April 1995 and an allergic reaction to grass on his hands, body, and backside of his body, there is no competent medical evidence to show that the Veteran has a currently diagnosed skin disorder that is related to his service or any service-connected disability.  Specifically, the May 2012 VA examining physician opined that the Veteran's diagnosed stasis dermatitis and onychomycosis were not related to his service.

To the extent to the extent that a January 2009 private treatment record related his skin condition to peripheral vascular disease, the Board has determined that service connection is not warranted for any circulatory disorder of the lower extremities.  Therefore, a circulatory disorder of the lower extremities, including peripheral vascular disease, may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated a skin disorder.

Finally, with regard to the Veteran's neurological disorders of the upper and lower extremities and bilateral hand disability, the STRs are void of any diagnosed neurological disorder of the upper and lower extremities or hands.  Moreover, there is no competent medical evidence to show that the Veteran has a currently diagnosed neurological disorder of the upper or lower extremities or CTS that is related to his service or any service-connected disability.  In this regard, the May 2013 VA examining physician related the polyneuropathy of the upper and lower extremities to his non-service connected diabetes mellitus.  Moreover, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 generally do not extent to those who claim service connection based on a period of ACDUTRA or inactive duty training.

With regard to the claimed skin disorders, neurological disorders of the upper and lower extremities, and CTS, the Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously (this was the basis of the Board remands in order to address these medical questions).  In this regard, the Board finds that the May 2012, May 2013, and August 2015 VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physicians concluded that the Veteran's skin disorders, neurological disorders of the upper and lower extremities, and CTS were not related to his service or any service-connected disability.  The examining physicians provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current right ear hearing loss disability, left shoulder disability, and vocal cord disability and the etiology of an inguinal hernia; morbid obesity; a skin disorder; neurological disorders of the upper and lower extremities; a bilateral hand disability, epilepsy, obstructive sleep apnea, and circulatory disorder of the lower extremities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Finally, hyperglycemia and hypercalcemia are not disabilities for which service connection can be granted.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for an inguinal hernia, morbid obesity, hypercalcemia, hyperglycemia, a skin disorder, neurological disorders of the upper and lower extremities, right ear hearing loss, a bilateral hand disability, epilepsy, obstructive sleep apnea, a circulatory disorder of the lower extremities, a vocal cord disability, a left shoulder disability, and bilateral foot disability and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

In this case, the Board reopened the claim of entitlement to service connection for bilateral hearing loss and granted the claim of entitlement to service connection for a left ear hearing loss disability which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the claims for service connection for right ear hearing loss, hyperglycemia, hypercalcemia, a left shoulder disability, a vocal cord disability, inguinal hernia, morbid obesity, a skin disorder, neurological disorders of the upper and lower extremities, a bilateral hand disability, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1   (2006).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claims for service connection for a skin disorder and neurological disorders of the upper and lower extremities, the Board finds that the examination reports shows the examining physician considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matters.  Hence, the Board finds that the VA examination in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that a VA medical examinations and opinions were not obtained in this case to address the etiology of the Veteran's claimed inguinal hernia, vocal disability, left shoulder disability, bilateral foot disability, morbid obesity, bilateral hand disability, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current diagnosis of vocal cord, left shoulder, and right ear hearing loss disabilities or that currently diagnosed inguinal hernia, a bilateral foot disability, epilepsy, obstructive sleep apnea, a bilateral foot disability, and a circulatory disorder of the lower extremities are related to his service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that he has a vocal cord, left shoulder, and right hearing loss disability and that any currently diagnosed inguinal hernia, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  With regard to his claimed hyperglycemia and hypercalcemia, as previously addressed, these are laboratory findings that are not themselves a disability for which service connection can be granted.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.
Although the Veteran believes that he has a right ear hearing loss, left shoulder, and vocal cord disabilities and that he has an inguinal hernia, bilateral foot disability, epilepsy, obstructive sleep apnea, and a circulatory disorder of the lower extremities neuropathy of the upper and lower extremities which should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims, indicating a problem that began many years after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The claim for service connection for bilateral hearing loss is reopened.

Service connection for left ear hearing loss, is granted.

Service connection for right ear hearing loss, is denied.

Service connection for an inguinal hernia, is denied.

Service connection for morbid obesity, is denied.

Service connection for hypercalcemia, is denied.

Service connection for a skin disorder, to include dermatophytosis of the foot and toenails, also claimed as secondary to a circulatory disorder of the lower extremities, is denied.

Service connection for a neurological disorder of the upper extremities, to include peripheral neuropathy, also claimed as secondary to a service-connected neck disability, is denied.

Service connection for a neurological disorder of the lower extremities, to include peripheral neuropathy and radiculopathy, also claimed as secondary to service-connected back disability, is denied.

Service connection for a bilateral hand disability, claimed as carpal tunnel syndrome, to include as secondary to a service-connected neck disability, is denied.

Service connection for epilepsy, is denied.

Service connection for hyperglycemia, is denied.

Service connection for obstructive sleep apnea, is denied.

Service connection for a circulatory disorder of the lower extremities, is denied.

Service connection for a vocal cord disability (nodule on the right anterior vocal cord), is denied.

Service connection for a left shoulder disability, also claimed as secondary to service-connected neck, back, and right shoulder disabilities, is denied.
Service connection for a bilateral foot disability (claimed as tarsal tunnel syndrome), is denied.

REMAND

The Veteran contends that his service-connected back, neck, right shoulder, and left ankle disabilities are more severe than his current evaluations indicate.

The most recent VA examination was conducted in April 2015.  However, pursuant to 38 C.F.R. § 4.59, the back, neck, right shoulder, and left ankle disabilities were not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Therefore, the Veteran's rating claims should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Accordingly, a remand is necessary for this purpose.

While on Remand any additional VA treatment records should be associated with the claims file.

In addition, in light of the RO's February 2016 award of a TDIU from January 31, 2012, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's back, neck, right shoulder, and left ankle disabilities, including those from the San Juan VAMC, dated from January 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right shoulder, neck, and back disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the right shoulder, neck, back, and left ankle disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


